UPCHURCH, Chief Judge.
Appellant, Lynette Waziri, entered a guilty plea to two counts of uttering worthless checks. Waziri was sentenced to concurrent terms of thirty months imprisonment with credit for time served only applied to one sentence. On appeal, Waziri contends that the trial court erred by giving her credit for time served for only one of the two concurrent sentences imposed.
The question as to whether credit for time served must be applied to each concurrent sentence was resolved in the affirmative by the Florida Supreme Court in Daniels v. State, 491 So.2d 543 (Fla.1986).
We remand for resentencing and allowance of credit for all time spent in the County Jail before sentencing on each concurrent sentence.
REVERSED and REMANDED for re-sentencing.
DAUKSCH and ORFINGER, JJ., concur.